Citation Nr: 0709545	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and witnesses


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the veteran had perfected appeals 
for his claims of entitlement to service connection for heat 
stroke, a back disability, and a hip disability.  However, 
the record demonstrates that prior to the certification of 
the issues to the Board, the veteran withdrew such appeals.  
Consequently, the Board does not have jurisdiction over those 
issues and the only issues available for appellate review are 
those found on the coversheet of the decision.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has current PTSD.

2.  Bilateral ear impaired hearing was demonstrated on 
examination for induction into service, and has not been 
shown by competent evidence to have undergone a clinically 
significant increase in service.

3.  Bilateral ear sensorineural hearing loss disability for 
VA purposes was initially demonstrated years after service, 
and has not been shown by competent evidence to be 
etiologically related to, or aggravated by, the veteran's 
active service.

4.  The veteran's sole service-connected disability, 
tinnitus, has not been shown by competent (clinical) evidence 
of record to render him unable to obtain and retain 
substantially gainful employment consistent with his high 
school education and occupational experience as a farmer and 
manufacturing plant laborer.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).

2.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

3.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a June 2003, March 2005, and April 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence pertaining to the claims, and 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in the event of award of any benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment and 
VA treatment records, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2006).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran asserts that service connection is warranted for 
PTSD.  The record reflects that the veteran, whose principal 
duty was that of a structure specialist, served in Vietnam 
from May 1968 to May 1969.  He has reported several 
stressors, including continuously being in areas of artillery 
fire, booby traps, and mines and being in a Hooch and a five 
ton dump truck that were hit by mortar rounds.  There is no 
evidence of record that the veteran engaged in combat 
activity with the enemy.  Indeed, his DA Form 20 does not 
reflect that he participated in any combat campaigns or 
received any medals, awards, or decorations indicative of 
combat-related service.  The record does establish that the 
veteran served in Company D, 62d Engineer Battalion in 
Vietnam.  The VA has not obtained verification of the 
locations and activities of his unit.  Nevertheless, even if 
it is conceded that the veteran was exposed to mortar rounds 
and artillery fire in Vietnam, while rebuilding or repairing 
bridges, or otherwise engaging in construction activity, the 
claim cannot be substantiated in the absence of definite 
demonstration of current PTSD.  

The record demonstrates that the veteran has been diagnosed 
with anxiety disorder, depression, and PTSD.  However, on a 
VA PTSD assessment in August 2004, the examiner stated that 
he was not sure at that time if the veteran had any strong 
indications of PTSD.  Significantly, on VA examination in 
April 2005, the examiner, after an assessment for PTSD, 
indicated that the veteran did not meet the required criteria 
for PTSD based on DSM-IV.  The record does not reflect that 
the diagnoses of PTSD reported in VA psychiatric progress 
notes, including in 2005 and 2006, were based on psychiatric 
assessment as full and complete as VA assessments for PTSD in 
August 2004 and April 2005.  As such, the Board finds the 
August 2004 and April 2005 psychiatric assessments for PTSD 
to be more probative than the diagnosis of PTSD reported on 
psychiatric progress notes of record.  Therefore, as the 
evidence of record does not demonstrate that the veteran has 
current PTSD, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Thus, although the veteran asserts that he has PTSD that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has PTSD 
that is related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2006), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.

2.  Bilateral Hearing Loss Disability

In order to establish service connection on a nonpresumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  The record establishes that current hearing loss 
"disability" for VA purposes has been demonstrated 
subsequent to service, on numerous private and VA audiometric 
examinations conducted between 2000 and 2003, which reflect 
pure tone thresholds that range from 25 decibels to 90 
decibels.

The veteran's June 1967 pre-induction examination report 
indicates that on audiometric evaluation, the veteran had the 
following pure tone thresholds, in decibels (as converted 
from American Standards Associates (ASA) units to 
International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15

30
LEFT
30
25
15

35

The Board notes that the 30 decibel auditory threshold on the 
right side and the 25, 30, and 35 decibel auditory thresholds 
on the left side are considered impaired hearing.  Normal 
hearing is from 0 to 20 decibels, and higher levels indicated 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
157 (1993).  As such, the veteran is not entitled to the 
presumption of soundness on induction as to hearing ability.

Nonetheless, although the Board observes that the veteran 
indeed had bilateral ear impaired hearing on his entrance 
examination, there is no evidence that such hearing loss 
underwent any clinically significant increase in service.  
The service medical records are negative for any complaints 
or findings relative to hearing loss.  Further, his November 
1969 separation examination reflects the following pure tone 
thresholds, in decibels:


500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Such auditory thresholds, when compared to the findings on 
his June 1967 induction examination report reflects that his 
overall hearing improved.

Moreover, the Board observes that the first demonstration by 
the record of bilateral ear hearing loss "disability" for 
VA purposes was on audiological evaluation in February 2000, 
many years after the veteran's 1970 discharge from service.  

The Board notes that, although bilateral hearing loss 
"disability" for VA purposes was not demonstrated in 
service, and was initially clinically demonstrated in 2000, 
many years after the veteran's separation from service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in 
Hensley v. Brown, service connection may still be established 
if it is shown that current hearing loss is related to 
service.  Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the 
VA is required to consider the veteran's contentions in 
conjunction with the circumstances of his service. 
The veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to noise trauma 
in service due to exposure to artillery fire.  The veteran's 
DA Form 20 reflects that his military occupational 
specialties included that of a light vehicle driver, a 
structures specialist and a quarryman.  Such form also 
indicates that he received an expert badge with rifle bar.  
Therefore, the Board finds that it would have been consistent 
with the circumstances of the veteran's service to have been 
exposed to noise trauma in service.  As such, the Board 
concedes that the veteran was exposed to noise trauma in 
service.  

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, bilateral hearing loss disability 
for VA purposes was initially demonstrated years after 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is significant to 
point out that in November 2003, a VA examiner, after a 
review of the veteran's claims file and an examination, 
opined that it was not at least as likely that that the 
veteran's current bilateral hearing loss disability was 
related to service.  In reaching this determination, the 
examiner indicated that the veteran's hearing was within 
normal at the time of his discharge from service and that his 
current audiogram, recorded some 33 years after his discharge 
from service, showed hearing loss at all frequencies at which 
he had normal hearing at the time of his discharge.  He 
further noted that the veteran's service medical records are 
silent with respect to any report of hearing loss and that 
although the veteran stated that his hearing loss became 
noticeable six to eight months after his discharge from 
service, the first recording of the veteran's hearing loss 
was some 33 years after his discharge from service.  
According to the examiner, in light of this fact, it was 
difficult to relate the veteran's current hearing loss to 
service.  Therefore, in the absence of any evidence to the 
contrary, the Board finds that the veteran is not entitled to 
a grant of service connection on a direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's sensorineural hearing loss must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, as discussed above, no objective evidence of 
record demonstrates that the veteran's bilateral 
sensorineural hearing loss disability manifested itself to a 
compensable degree within one year of his 1970 separation 
from service.  The record reflects that the first reported 
clinical diagnosis of bilateral hearing loss "disability" 
for VA purposes was in 2000, many years after service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current bilateral 
sensorineural hearing loss disability.

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the November 2003 medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that 
while the competent evidence of record establishes that the 
veteran was exposed to acoustic trauma in service, it fails 
to establish that his current bilateral hearing loss 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

3.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2006).

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a)(2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321(2006).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1)(2006).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran's service personnel records indicate that he 
completed high school.  Documents of record establish that 
the veteran has had occupational experience as a farmer and 
manufacturing plant laborer.

The veteran's only service-connected disability is tinnitus, 
which is currently rated 10 percent disabling.  As such, he 
does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  In 
such an instance, the question then becomes whether the 
veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In this regard, there is no evidence that the 
veteran's service-connected tinnitus precludes him from 
engaging in substantially gainful employment.  Indeed, on VA 
examination in November 2003, the veteran reported he had 
worked as a farmer since his discharge from service, in the 
presence of tinnitus.  Also, the record demonstrates that he 
is in receipt of Social Security Disability benefits.  
However, the evidence does not reflect that he is in receipt 
of such benefits for his tinnitus.  Significantly, on his 
April 2003 application for Social Security benefits, the 
veteran reported that had he had constant back and leg pain 
that began in October 2001 and that he became unable to work 
because of such conditions in February 2002.  It was noted he 
had worked at a manufacturing plant as a laborer, and had had 
only a few days off at a time, with no significant break in 
work.  Also, treatment records submitted in association with 
the veteran's Social Security claim, reflect that the veteran 
injured his back in October 2001 as a result of an on the 
job, work place injury.  Therefore, in the absence of any 
evidence that the veteran's service-connected tinnitus, 
standing alone, is such as to preclude his securing and 
maintaining substantially gainful employment consistent with 
his education and occupational experience, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Hence, a total rating based on individual is not 
warranted.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to a service-connected 
disability is denied 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


